Name: Commission Delegated Decision (EU) 2018/771 of 25 January 2018 on the applicable system to assess and verify constancy of performance of anchor devices used for construction works and intended to prevent persons from falling from a height or to arrest falls from a height pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Decision_DEL
 Subject Matter: technology and technical regulations;  building and public works;  organisation of work and working conditions
 Date Published: 2018-05-25

 25.5.2018 EN Official Journal of the European Union L 129/82 COMMISSION DELEGATED DECISION (EU) 2018/771 of 25 January 2018 on the applicable system to assess and verify constancy of performance of anchor devices used for construction works and intended to prevent persons from falling from a height or to arrest falls from a height pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 28 and Article 60(h) thereof, Whereas: (1) An appropriate decision for assessment and verification of constancy of performance does not exist for anchor devices used for construction works and intended to prevent persons from falling from a height or to arrest falls from a height (anchor devices). It is therefore necessary to establish which system of assessment and verification of constancy of performance is applicable to the anchor devices. (2) Taking into account that the anchor devices are intended to prevent persons from falling from a height or to arrest falls from a height, it is appropriate to choose a system of assessment and verification of constancy of performance that comprises continuing surveillance, assessment and evaluation of the manufacturer's factory production control and audit testing of samples taken by the notified product certification body at the manufacturing plant or at the manufacturer's storage facilities, HAS ADOPTED THIS DECISION: Article 1 This Decision applies to anchor devices used for construction works and intended to prevent persons from falling from a height or to arrest falls from a height. Article 2 The anchor devices referred to in Article 1 shall be assessed and verified for constancy of performance in relation to their essential characteristics in accordance with the system specified in the Annex. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. ANNEX SYSTEM OF ASSESSMENT AND VERIFICATION OF CONSTANCY OF PERFORMANCE Products and intended use Essential Characteristics Applicable system Anchor devices used for construction works and intended to prevent persons from falling from a height or to arrest falls from a height For all essential characteristics 1+